667 S.E.2d 724 (2008)
CRAIG
v.
BOARD OF EDUCATION.
No. 484PA07.
Supreme Court of North Carolina.
October 1, 2008.
Bruce Robinson, Wilmington, Burton Craige, Raleigh, for Craig.
David A. Nash, Wilmington, for Board of Education.
Barbara B. Weyher, T. Carlton Younger, III, Raleigh, Allison Schafer, Legal Counsel, for NC School Boards Asso.
The following order has been entered on the motion filed on the 23rd day of September 2008 by Police Benevolent Assoc. for leave to file Amicus Curiae Brief:
"Motion Denied. By order of the Court in conference this the 1st day of October 2008."
Justice EDMUNDS recused.